Title: General Orders, 21 June 1780
From: Washington, George
To: 



Head Quarters near short Hills [N.J.] Wednesday June 21st 1780
Parole Amboy  Countersigns Alps, B.Watchword Caution

Major General Greene will for the present Command the advanced Corps of the Army consisting of Maxwell’s and Stark’s brigades, the Light Horse and Militia.
The officers and men of other Corps on the lines are to be relieved tomorrow morning by such detachments as General Greene may think proper to order and are to rejoin their respective Corps. This order is to comprehend any Guards which may be in or about springfield.
The Court martial of which General Hand is President to sit at Chatham tomorrow ten o clock and proceed on the Trial of Doctor Shippen—They will sit from day to day ’till the business is finish’d unless a movement of the Enemy shou’d make it necessary to join their respective Corps in which case they are to do it without further orders.

After Orders
Tench Tilghman Esqr. is Appointed Aide de Camp to the Commander in Chief and is to be obeyed and respected as such.
The Troops under Command of General St Clair and the Connecticut Line are to march tomorrow morning at three o clock.

